Order entered November 30, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-22-01187-CV

               ST. MARK’S SCHOOL OF TEXAS, Appellant

                                     V.

  JINGHONG CHEN, YANSONG REN, AND JEFFREY CHEN, Appellees

              On Appeal from the 101st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-22-10129

                                  ORDER

      Before the Court is court reporter Terri Etekochay’s November 29, 2022

request for an extension of time to file the reporter’s record. We GRANT the

motion and ORDER the record be filed no later than December 5, 2022.


                                          /s/   BILL PEDERSEN, III
                                                JUSTICE